Judgment reversed on the law, with costs, and complaint dismissed, with costs, upon the *931authority of Ayers v. City of Buffalo (233 App. Div. 330); Squaw Island F. & T. Co., Inc., v. City of Buffalo (133 Misc. 64); Ponsrok v. City of Yonkers (254 N. Y. 91) and Lewis v. City of New York (278 id. 517). All concur. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of slipping on ice on a sidewalk.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.